COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-428-CR
NO. 2-04-429-CR
  
  
THEO 
C. RICHARDSON                                                          APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
------------
 
OPINION
 
------------
        Theo 
C. Richardson is attempting to appeal from his convictions for possession or 
transport of certain chemicals with intent to manufacture methamphetamine.  
We will dismiss the appeals.
        We 
notified appellant that his appeals were subject to dismissal based on the trial 
court’s certification that these are plea-bargain cases and appellant has no 
right of appeal.  In response, appellant asserts that the trial court never 
acquired jurisdiction over his cases because the indictments failed to state an 
offense.
        The 
court of criminal appeals has held that a plea-bargaining defendant cannot 
appeal a jurisdictional issue unless, in accordance with appellate rule 
25.2(a)(2), the appellant raised the issue in the trial court by written 
pretrial motion and obtained a pretrial ruling or the appellant obtained the 
trial court’s permission to appeal.  Griffin v. State, No. 
1092-03, 2004 WL 2179518, at *2-3 (Tex. Crim. App. Sept. 29, 2004); see also
Tex. R. App. P. 25.2(a)(2).  
Appellant does not contend that he did either of these things.  Therefore, 
we dismiss the appeals.  See Griffin, 2004 WL 2179518, at *3-4.
    
   
                                                          PER 
CURIAM
  
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DAUPHINOT, J. 
concurs without opinion.
 
PUBLISH
 
DELIVERED: 
November 12, 2004